Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to an immunogenic agent-containing microparticle comprising: a central or innermost immunogenic agent-containing microparticle comprising at least one thermostable immunogenic agent; and one or more coating layers covering the central or innermost thermostable immunogenic agent-containing microparticle, wherein at least one layer of the one or more coating layers comprises one or more of aluminum oxide (Al203), aluminum alkoxide, silicon dioxide (S102), titanium dioxide (TiO2), and silicon nitride (Si3Na) that is free of the prior art of record.  There is no art that teaches or suggests a microparticle comprising a central or innermost immunogenic agent-containing microparticle having coating layers comprising one or more of aluminum oxide (Al203), aluminum alkoxide, silicon dioxide (S102), titanium dioxide (TiO2), and silicon nitride (Si3Na).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648